Name: Commission Implementing Regulation (EU) NoÃ 641/2013 of 24Ã June 2013 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  miscellaneous industries
 Date Published: nan

 5.7.2013 EN Official Journal of the European Union L 186/1 COMMISSION IMPLEMENTING REGULATION (EU) No 641/2013 of 24 June 2013 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The Customs Code Committee has not issued an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 2013. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) 1. A set put up for retail sale, so-called fireside companion set, consisting of:  a floor standing cast iron tool holder,  a poker,  a shovel,  tongs. It is designed for handling coal, logs and ash at a fireplace. 8205 51 00 Classification is determined by General Rules 1, 3(b) and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8205 and 8205 51 00. The items are considered goods put up in sets for retail sale within the terms of General Rule 3(b), because they are put up for retail sale together to meet a particular need or carry out a specific activity, taking care of the fireplace. The essential character of the set is given by the hand tools of heading 8205 (a poker, a shovel and tongs) as they are used at the fireplace while the stand only holds them. The set is therefore classified according to the hand tools. The set is therefore to be classified under CN code 8205 51 00 as household tools. 2. A set put up for retail sale, so-called fireside companion set, consisting of:  a floor standing stainless steel tool holder,  a poker,  a shovel,  a brush,  tongs. It is designed for handling coal, logs and ash at a fireplace. 8205 51 00 Classification is determined by General Rules 1, 3(b) and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8205 and 8205 51 00. The items are considered goods put up in sets for retail sale within the terms of General Rule 3(b), because they are put up for retail sale together to meet a particular need or carry out a specific activity, taking care of the fireplace. The essential character of the set is given by the hand tools of heading 8205 (a poker, a shovel and tongs) as they are used at the fireplace while the stand only holds them and they are more numerous compared to one brush. The set is therefore classified according to the hand tools. The set is therefore to be classified under CN code 8205 51 00 as household tools. (1) See image. (1) The image is purely for information.